Citation Nr: 0003120	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
neurosis.

2.  Entitlement to service connection for lower back 
disorder.

3.  Entitlement to service connection for right knee sprain.

4.  Entitlement to service connection for left knee sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active military duty from February 1987 
to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for the 
veteran's claimed disorders.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a claimed 
current psychiatric disorder and the veteran's period of 
active service.

2.  There is competent medical evidence that the veteran has 
a lower back condition that is related to service.

3.  There is competent medical evidence that the veteran has 
a left knee condition that is related to service.

4.  There is competent medical evidence that the veteran has 
a right knee condition, that is related to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired neurosis 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a lower back 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a left knee sprain 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for a right knee sprain 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Acquired neurosis

The veteran contends that he was enrolled in the ROTC program 
while in high school, and was entitled to the rank of E-2 
when he entered active military service.  He was, however, 
denied this rank until above five months after enlistment due 
to administrative error.  According to the veteran, this 
error ruined his military career because his attempts to 
bring this to the attention of his superiors during basic 
training alienated him from his superiors.  He was labeled a 
troublemaker and punished with physical and mental stress.  
The veteran states he was treated unfairly, and forced to 
protect himself, thus resulting in behavioral difficulties in 
service.  He further states that at some point while in the 
service he was seen by a psychiatrist for depression, but 
that he does not believe he had a psychiatric examination at 
discharge.  Subsequent to discharge he had no medical 
coverage and therefore did not obtain any psychiatric 
treatment.

The veteran's report of medical examination at enlistment, 
dated in August 1986, records his psychiatric state to be 
normal.  He reported no history of nervous trouble, 
depression or excessive worry.  In November 1987, the veteran 
was evaluated at his commander's request for possible 
psychiatric treatment.  The diagnostic impression was 
adjustment disorder with depressed mood.  The veteran refused 
counseling services, and appeared apathetic, immature and 
unmotivated to become a productive soldier.  In a December 
1987 Alcohol and Drug Abuse Prevention and Control Program 
(ADAPCP) progress report it was noted that the veteran had 
been given awareness education and individual counseling in 
the ADAPCP program.  His progress was assessed as 
unsatisfactory, his efficiency as a soldier was considered 
satisfactory, and his conduct was unsatisfactory.  In January 
1988 another mental status evaluation was performed as the 
veteran was being considered for discharge due to misconduct.  
It was the impression of the examiner the veteran had the 
mental capacity to understand and participate in the 
proceedings, was mentally responsible, and met retention 
requirements.  There were no further comments made.  At his 
separation examination in January 1988, the veteran's 
psychiatric state was considered normal.  He reported a 
history of depression or excessive worry.

In August 1997 the veteran had a VA examination for mental 
disorders.  The veteran reported difficulty getting along 
with others, including his family members and bosses at work.  
It was noted that his behavior had ended in physical 
altercations on some occasions.  The veteran stated that he 
did not exhibit this behavior prior to enlistment in the Army 
and that he had previously gotten along well with people.  He 
also indicated that he had sleep problems, including 
excessive sleepiness and difficulty with falling asleep.

A military history was taken at the psychiatric interview.  
The veteran reported that he got into a scuffle with an 
instructor during jump school and was recycled.  He 
eventually was permanently assigned to a position as a 
graphic illustrator.  He was discharged due to failure to 
adapt.  While in the Army, the veteran had legal difficulties 
which included underage drinking and driving without a 
license.  He also was reported AWOL at one point.  He 
believed that he was singled out for mistreatment.  He felt 
that he had wrongfully been denied a higher rank at 
enlistment to which he was entitled because of ROTC service 
in high school.  He began to drink and use marijuana more 
heavily while in the military and also began using acid.

Subsequent to separation from the service, the veteran had 
worked for short periods at numerous jobs, often being 
terminated due to tardiness and absenteeism.  He was living 
alone, and, although never married, had five children.  He 
argued with family members.  He drank about 80 ounces of 
alcohol every one to two days and smoked marijuana two to 
three times a day.  He had had several legal problems since 
discharge.

On examination, the veteran was alert and appropriate.  His 
mood seemed somewhat dysphoric and affect was restricted in 
range and intensity.  He had positive signs of depression to 
include sleep difficulties, fatigue and isolation.  His 
appetite was adequate.  He denied suicidal or homicidal 
ideation.  His judgment was questionable given his frequent 
legal difficulties and his insight was limited in that he 
externalized blame for his problems.  An MMPI test was 
administered, but revealed an invalid profile of questionable 
interpretive value.  Diagnoses were alcohol abuse, cannabis 
abuse, depressive disorder not otherwise specified and 
personality disorder not otherwise specified.

The examiner commented that the veteran's history was 
consistent with antisocial personality traits, but he did not 
meet strict diagnostic criteria for such as there was no 
evidence of onset prior to age 15.  Thus, personality 
disorder not otherwise specified was given.  The examiner 
stated that it did not appear reasonable to attribute the 
veteran's behavior pattern to his experience during military 
service, but rather it was likely to be more of a 
characterological nature.  It was opined that the diagnoses 
of alcohol abuse and cannabis abuse were clear given the 
veteran's failure to fulfill obligations at work, his use of 
these substances in hazardous situations, and his substance-
related legal problems.  It was also observed that the 
veteran showed some depressive symptomatology, but these did 
not meet the strict criteria for any specific depressive 
disorder.  It was believed that his symptoms might be the 
result of his chronic difficulties in occupational, legal and 
interpersonal areas, as well as physical reactions to 
substance abuse.  Thus, etiology of the depressive-like 
symptoms could not be ascertained.

While in service, the veteran was diagnosed with adjustment 
disorder with depressed mood.  However, at the veteran's 
medical examination at discharge there was no evidence of a 
psychiatric disorder.  Furthermore, subsequent to discharge 
the veteran has received no psychiatric treatment.  The only 
medical evidence pertaining to the veteran's current 
psychiatric state is the report of VA examination, dated over 
9 years after the veteran was separated from service, which 
concludes that the veteran's difficulties are not 
attributable to experiences during the military.  The veteran 
asserts that he did not have behavioral difficulties until 
his one-year period of service in the military.  However, in 
order to establish a well-grounded claim, the veteran must 
present evidence from a medical expert that his current 
psychiatric condition is linked to his period of active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  The medical evidence of record supports 
the conclusion that the veteran's difficulties are behavioral 
in nature, are likely due to an underlying personality 
disorder and substance abuse, and are not a result of his 
brief period in the military.  The Board further notes that 
personality disorders are not disabilities under VA law.  
38 C.F.R. §§ 3.303(c); 4.127.  As the veteran has failed to 
present medical evidence of a nexus between his current 
difficulties and his period of active duty, the claim is not 
well grounded.


Left and right knee and lower back

The veteran contends he suffers from low back, and left and 
right knee disabilities, incurred during service.  Service 
medical records show that the veteran did complain of pain in 
both knees in January 1988.  Physical examination was 
negative for any abnormalities at that time, and there were 
no other complaints during service.  There is no record of 
complaints of or treatment for low back pain or injury in 
service.  At his discharge medical examination in January 
1988, the veteran noted a history of swollen or painful 
joints, trick or locked knee and recurrent back pain.  The 
examining medical officer recorded the veteran as stating 
that his knees were painful and had swelling with running.  
The veteran also stated he was unable to perform deep knee 
bends or to squat for extended periods.  There were no 
comments regarding the back.  On physical examination the 
spine and lower extremities were normal.

The claims file contains no record of medical treatment for 
the veteran's low back and knee disorders.  At his VA 
examination in July 1997, the veteran was given a complete 
examination of the spine.  X-rays of the lumbosacral spine 
were unremarkable.  The veteran was diagnosed with chronic 
lower back pain.  In addition, an examination of the knees 
was performed.  Both knees were completely normal on 
examination.  X-rays were unremarkable.  The diagnosis was 
bilateral knee pain, etiology unknown.
The claims file also contains an opinion of Dr. Nikita 
Tregubov, M.D., Senior Medical Consultant to The American 
Legion.  Dr. Tregubov states that he reviewed the veteran's 
claim and that that the veteran's service medical records 
along with the fact that the veteran was an airborne soldier 
lead him to conclude that it is at least as likely as not 
that the veteran sustained his left and right knee and lower 
back injuries during active duty.  He further concludes that 
the veteran's current left and right knee and low back 
conditions are directly related to his inservice conditions.

While noting that pain alone is not considered a disability 
for which service connection may be granted, see Sanchez v. 
Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999), 
the Board finds that the opinion of Dr. Tregubov is 
sufficient to well ground the claims for service connection 
for disorders of the left and right knee and low back.  
Further discussion of these claims is set forth in the REMAND 
portion of this opinion below.


ORDER

Service connection for an acquired neurosis is denied.

The claim for service connection for a lower back disorder is 
determined to be well-grounded.

The claim for service connection for a left knee sprain is 
determined to be well-grounded.

The claim for service connection for right knee sprain is 
determined to be well-grounded.



REMAND

As discussed above, the veteran has presented well-grounded 
claims for service connection for disorders of the lower 
back, and left and right knees.  However, although the 
opinion of Dr. Tregubov is sufficient for purposes of well-
grounding the claim, the Board finds that the evidence of 
record is inconclusive as to whether the veteran currently 
has medical disorders of the lower back, and left and right 
knees.  There is no indication that Dr. Tregubov examined the 
veteran.  If the medical evidence of record is insufficient, 
the Board is always free to supplement the record by seeking 
an advisory opinion or ordering a medical examination in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
finds that a REMAND of these claims is necessary for the 
following further development:

1.  The veteran should be afforded a VA 
examination of the bilateral knees and 
low back for the purpose of determining 
the etiology and extent of any current 
knee or low back disability that may be 
present.  Prior to conducting the 
examination, the examiner is requested to 
review the claims file, including the 
service medical records, the 1997 VA 
examination, and the opinion of Dr. 
Tregubov.  The examiner should conduct 
all necessary tests and studies.  The 
examiner is asked to set forth a 
diagnosis, if any, pertaining to the 
veteran's bilateral knees and low back, 
and to distinguish any diagnosis based on 
medical evidence from a diagnosis based 
on history provided by the veteran.  The 
examiner is also asked to opine whether 
it is at least as likely as not that the 
veteran's current bilateral knee and low 
back conditions, if any, are 
etiologically linked to his period of 
active service.

2.  After completion of the above, the RO 
should readjudicate the veteran's claims 
for service connection for bilateral knee 
and low back disorders.  Should the 
decision be adverse to the veteran in any 
regard, both he and his representative 
should be provided a supplemental 
statement of the case and an opportunity 
to respond thereto.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



